Case 3:16-cV-00622-CWR-FKB Document 152-5 Filed 01/21/19 Page 1 of 7

EXHIBIT 5

10

ll

12

13

14

15

16

17

18

19

20

21

22

Case 3:16-cV-00622-CWR-FKB Document 152-5 Filed 01/21/19 Page 2 of 7
Robert Drake September 21, 2018

 

 

 

Page 1
IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
NORTHERN DIVISION
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ X
UNITED STATES OF AMERICA,
Plaintiff,
vs. : Civil Action No.
THE STATE OF MISSISSIPPI, : 3:16-Cv-OO622

Defendant.

DEPOSITION OF: ROBERT DRAKE

DATE: Friday, September 21, 2018

TIME: 8:51 a.m.

LOCATION: Capital Reporting Company
1250 Eye Street, N¢W.
Washington, D.C.

REPORTED BY: Denise M. Brunet, RPR

Reporter/Notary

Capital Reporting Company
1250 Eye Street, N.W., Suite 350

Washington, D.C. 20005

 

 

 

WWW.CapitalReportingCompany.com
202-857-3376

10

ll

12

13

14

15

16

17

18

19

20

21

22

 

Case 3:16-cV-00622-CWR-FKB Document 152-5 Filed 01/21/19 Page 3 of 7

 

Robert Drake September 21 , 2018
Page 39
A I think I heard that they exist, but I

don't really know the details.

Q In your experience, have you found any
state or states that are better at the mobile
crisis services they offer than the other states?

A You have to remember that mobile crisis
services is part of the ACT model. And so some
states have lots of ACT teams and some states
don't and they have these mobile crisis teams
instead. I've never tried to rate the states on
these dimensions.

Q Is it your experience that, in some
states, as you just said, mobile crisis services
are offered as part of ACT and, in some cases --
in some states, are they offered separate from
ACT?

A YeS.

Q All right. How do you determine Whether
a state is offering mobile crisis services in
sufficient quantity?

A I don't know. I never tried to do that,

Q As part of your assessment in this case,

 

WWW.CapitalReportingCompany.com
202-857-3376

10

11

12

13

14

15

16

17

18

19

20

21

22

 

Case 3:16-cV-00622-CWR-FKB Document 152-5 Filed 01/21/19 Page 4 of 7

Robert Drake September 21 , 2018
Page 44
Q What are some of the other primary types
of housing?
A I don't know what the current jargon is

about what they're called, but in some states they
pay families to take people in and, in some
states, they have small housing units that are
part of the mental health center. In some states,
they have a variety of different kinds of
congregate or group housing. And in some states,
they have more permanent supported housing. So I
think it varies quite a bit.

Q Did you make any determinations regarding
the quantity of permanent supported housing that
Mississippi needs?

A NO.

Q All right. Doctor, I want to shift to

talking about assertive community treatment, or

ACT.

A Okay.

Q Is there such a thing as a fidelity model
for ACT?

A Yes.

 

WWW.CapitalReportingCompany.com
202-857-3376

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

Case 3:16-cV-00622-CWR-FKB Document 152-5 Filed 01/21/19 Page 5 of 7

Robert Drake September 21 , 2018

 

 

Page 82
with SMI in Mississippi?
A Only what was in the ACT description that
I received.
Q All right. What review did you make of

what integrated dual disorders treatment services
are offered in Mississippi for people with SMI?

A I don't understand the question.

Q Did you make any determinations regarding
the degree to which Mississippi offers integrated
dual disorders treatment services?

A I wasn't asked to do that.

Q Would that be true for each of the
components of a reasonable community-based
services system?

A Yes. I only viewed them through the lens
of the 154 patients that we examined.

Q Do you have any opinions regarding where
peer support services should be offered within the
Mississippi mental health system?

A No. 1 haven't studied the system as a
system. I wasn't asked to do that.

Q Because you didn't study the system as a

 

 

WWW.CapitalReportingCompany.com
202-857-3376

10

11

12

13

14

15

16

17

18

19

20

21

22

Case 3:16-cV-00622-CWR-FKB Document 152-5 Filed 01/21/19 Page 6 of 7

 

 

Robert Drake September 21, 2018
Page 86
Q Is there any standard or metrics for

determining how much permanent supported housing
any given state should have?

A 1 don't know the answer. There may be,
but I don't know.

Q What are medical care homes?

A Medical care homes refers to the attempt
to combine primary medical care and community
mental health care in the same setting.

Q What types of individuals are medical

care homes appropriate housing for?

A Oh, it doesn't refer to housing.

Q It doesn't?

A No.

Q What does it refer to?

A It refers to an integrated community
service model. In other words --

Q When would one go to a medical care home?

A It's mental health jargon.

Q Okay.

A It refers to -~ it's not a home.

Q It's not a home.

 

 

 

WWW.CapitalReportingCompany.com
202-857-3376

10

11

12

13

14

15

16

17

18

19

20

21

22

Case 3:16-cV-00622-CWR-FKB Document 152-5 Filed 01/21/19 Page 7 of 7

Robert Drake September 21 , 2018

 

 

Page 174

surprised there hadn't been more empirical work
done on that. But I'm sure there hasn't been on
this issue in...

Q How do you determine whether a state has
sufficient community based services to meet the
needs of its adult SM1 population? Or is that
outside your area?

A Yeah. You keep asking me about system
design and cost issues, and 1'm not an expert in
those areas.

Q So that being the case, do you have any
views on whether any states currently have
sufficient community-based services to meet the
needs of their adults with SMI?

A 1 can't answer that. 1 know some states
do better than others, but 1 don't know if any
state has -- is really doing a good job.

Q 1n your experience, are there barriers to
receiving community based services in Mississippi
that do not exist in other states?

A 1 can't answer that. 1 wouldn't know.

Q 1 think 1 just have one more question and

WWW.CapitalReportingCompany.com
202-857-3376

 

